Sherwin, J.
1. mortgage of homestead void when:' purchaser. The title under which the plaintiff claimed the right to the possession of the premises in controversy was derived from a sheriff’s deed which followed a salé under a special execution. The mort- ......... .. . i i gage on which the ludgment was rendered against the premises alone was executed by John Scott, the father of these defendants, without the joinder therein of his wife, Ann Scott, and covered nothing but the homestead of the said John and Ann Scott. That such a mortgage is void is well settled. Yost v. Devault, 9 Iowa, 60; Larson v. Reynolds, 13 Iowa, 579. The mortgage upon which the judgment in rem was founded being absolutely void, the plaintiff acquired no title to the premises ; and, his right to possession being founded exclusively upon his supposed title, it is evident that he' was not entitled thereto, because he must recover, if at all, upon the strength of his own title.
2. abandon-homestead: children. We think the evidence clearly shows an abandonment of the homestead by the father, but the wife was entitled to the same right therein until it was cut off by proper proceedings, and the fact that she was then in an insane asylum would not deprive her of this right. The defendants, though adults, were a part of the family, and, in our opinion, were entitled to the possession and occupancy of the premises as a family homestead as long as such right remained, to either parent.
The judgment is aeeirmed.